DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 7/28/2022.
           Claims 1-15 are currently pending.
           Claims 9-11 and 13-15 are withdrawn.
           Claim 1 is independent claim.
                                                   Re-joinder under Election/Restrictions2.      Applicant elected, without traverse, Species 1 with claims 1-8 and 12 in reply filed 01/04/2021. Claims 9-11 and 13-15 are withdrawn by Applicants.
           Because independent 1 is in a condition for allowance, claim 1 is generic of all non-elected claims 9-11 and 13-15. Pursuant to applicant's request for rejoinder, non-elected species claims 9-11 and 13-15 are rejoined with the above indicated allowed claims because they now depend from and therefore include the limitations of generic claim 1.

Reasons for Allowance
3.        Claims 1-15 are allowed over the prior arts of record.
4.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “A method for the non-destructive determination of the content of the magnetizable and/or non-magnetizable portion of a sample, comprising: providing the sample in an air gap of a magnetically conductive yoke; generating an alternating magnetic field B using an alternating magnetic field strength H of an excitation coil in the yoke;…..wherein during the collection of the first and second measurement data relating to the sample and the reference sample with the aid of the excitation coil, either: the same alternating magnetic field strength H is applied to both the reference sample and the sample, in which case a difference between the two collected sets of measurement data based on the different magnetic fields B of the reference sample and the sample is included as a measure in the determination of the content for the magnetizable and/or non-magnetizable content portion of the sample, or the same alternating magnetic field B is applied to both the reference sample and the sample, in which case a difference between the two collected sets of measurement data based on the different magnetic field strengths H of the reference sample and the sample is included as a measure in the determination of the content for the magnetizable and/or non-magnetizable content portion of the sample.” in combination with all other elements as claimed in claim 1. 

        As to claim(s) 2-15, the claims are allowed as they further limit allowed claim 1.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
5.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Englert (U.S Pub. 20070299625) discloses a device for controlling at least two coils located at different positions with regard to a positioning area, for indicating a position of an object located within the range of magnetic fields generated by the coils, the device including a generator for generating coil enable signals for the at least two coils using a multiplexing technique (see specification for more details).              Rao (U.S Pat. 7405555) discloses a local magnetic susceptibility unit is adapted to measure the AC magnetic susceptibility of a surface region of a sample. The unit comprises a sensing element and one or more balancing elements arranged in a circuit. When a sample is placed proximate to the sensing element the sample induces an imbalance voltage in the circuit (see specification for more details).
             Neubarth (U.S Pat. 6056104) discloses a coin discrimination apparatus and method is provided in which an oscillating electromagnetic field is generated on a single sensing core. The oscillating electromagnetic field is composed on one or more frequency components. The electromagnetic field interacts with a coin, and these interactions are monitored and used to classify the coin according to its physical properties. All frequency components of the magnetic field are phase-locked to a common reference frequency. The phase relationships between the various frequencies are fixed, and the interaction of each frequency component with the coin can be accurately determined without the need for complicated electrical filters or special geometric shaping of the sensing core. In one embodiment, a sensor having a core, preferably ferrite, which is curved, such as in a U-shape or in the shape of a section of a torus, and defining a gap, is provided with a wire winding for excitation and/or detection. The sensor can be used for simultaneously obtaining data relating to two or more parameters of a coin or other object, such as size and conductivity of the object. Two or more frequencies can be used to sense core and/or cladding properties. (see specification for more details).

Conclusion
6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
8/12/2022